
	
		I
		111th CONGRESS
		2d Session
		H. R. 6004
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to modify certain provisions concerning charter schools.
	
	
		1.Charter school
			 programs
			(a)Reservation for
			 disseminationSection
			 5204(f)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7221c(f)(1)) is amended by striking may reserve and inserting
			 shall reserve.
			(b)DisseminationSection
			 5204(f)(6) of such Act (20 U.S.C. 7221c(f)(6)) is amended to read as
			 follows:
				
					(6)Dissemination
						(A)In
				generalA local educational
				agency, a successful charter school, or a successful charter school in
				partnership with such a local educational agency may apply for funds reserved
				under paragraph (1) to carry out the activities described in subparagraph
				(B).
						(B)ActivitiesA recipient of funds under subparagraph (A)
				shall use the funds to assist schools in adapting the program of a successful
				charter school (or certain aspects of the successful charter school's program),
				or to disseminate information about a successful charter school, through such
				activities as—
							(i)assisting
				individuals with the planning and start-up of one or more new public schools,
				including charter schools, that are independent of the successful charter
				school and the successful charter school's developers, and that agree to be
				held to at least as high a level of accountability as the successful charter
				school;
							(ii)developing
				partnerships with public schools, including charter schools, designed to
				improve student academic achievement in each of the schools participating in
				the partnership;
							(iii)developing
				curriculum materials, assessments, and other materials that promote increased
				student achievement and are based on successful practices within the successful
				charter school; and
							(iv)conducting
				evaluations and developing materials that document the successful practices of
				the successful charter school and that are designed to improve student
				performance in other schools.
							(C)DefinitionsFor purposes of this paragraph:
							(i)Local
				educational agencyThe term local educational agency
				does not include a charter school that constitutes a local educational agency
				under State law.
							(ii)Successful
				charter schoolThe term
				successful charter school means a charter school that has been in
				operation for at least 3 consecutive years and satisfies other criteria
				determined by the
				Secretary.
							.
			
